Order entered October 14, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01215-CV

                     IN RE: TEXAS HEALTH RESOURCES, Relator

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 15-02252

                                           ORDER
       Before the Court are relator’s motion for immediate temporary relief and petition for writ

of mandamus. The Court requests that the Real Parties in Interest and Respondent file any

responses to the petition for writ of mandamus and to the motion for immediate temporary relief

by 10:00 a.m. on October 17, 2016.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE